Citation Nr: 0624125	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  04-11 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial increased disability rating for 
residuals of a right knee injury, to include status post 
partial medial meniscectomy with degenerative joint disease, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel





INTRODUCTION

The veteran served on active military duty from November 1965 
to September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Louis, Missouri.  In that decision, the RO awarded a 
compensable evaluation of 10 percent, effective from December 
2001, for the service-connected residuals of a chip fracture 
of the right tibia.  

In disagreeing with the assigned evaluation, the veteran 
asserted (in the notice of disagreement which was received at 
the RO in March 2003) that his "right knee problem is a lot 
more severe than the rating . . . decision indicated."  By a 
February 2004 rating action, the RO found clear and 
unmistakable error in the December 2002 decision which had 
evaluated the residuals of the veteran's right knee injury, 
to include status post partial medial meniscectomy with 
degenerative joint disease, as part of the service-connected 
residuals of a chip fracture of the right tibia.  The 
February 2004 determination continued the noncompensable 
rating previously assigned to the service-connected right 
tibia disability and awarded a separate compensable 
evaluation of 10 percent, effective from December 2001, for 
residuals of a right knee injury, to include status post 
partial medial meniscectomy with degenerative joint disease.  

A statement of the case also issued in February 2004 
discussed the issue of entitlement to a disability rating 
greater than 10 percent for the service-connected residuals 
of a right knee injury, to include status post partial medial 
meniscectomy with degenerative joint disease.  In the 
following month, the veteran filed a substantive appeal for, 
and thus perfected a timely appeal with respect to, this 
claim.  The issue of entitlement to an initial disability 
rating greater than 10 percent for the service-connected 
residuals of a right knee injury, to include status post 
partial medial meniscectomy with degenerative joint disease, 
is, therefore, in appellate status and correctly before the 
Board at this time.  


FINDING OF FACT

The service-connected residuals of a right knee injury, to 
include status post partial medial meniscectomy with 
degenerative joint disease, is manifested by complaints of 
pain and limping with repetitive use which have only a 
minimal effect on the veteran's daily activities and by 
essentially normal objective evaluation findings.  


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 
10 percent for the service-connected residuals of a right 
knee injury, to include status post partial medial 
meniscectomy with degenerative joint disease, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5003, 5010, 5260, 
5261, 5259 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

During the pendency of the current appeal, and specifically 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  The Court held that, 
upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, 19 Vet. App. at 488.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, a March 2005 letter informed the veteran 
of the type of evidence necessary to support the increased 
rating claim on appeal.  This document also notified the 
veteran that VA would make reasonable efforts to help him 
obtain necessary evidence with regard to this issue but that 
he must provide enough information so that the agency could 
request the relevant records.  In addition, the letter 
informed the veteran of his opportunity to submit "any other 
evidence or information that . . . [he] think[s] [would] 
support . . . [his] claim."  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II) and 
VAOPGCPREC 1-2004 (February 24, 2004).  See also Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Furthermore, a March 2005 letter notified the veteran of the 
type of evidence necessary to establish an effective date 
(element #5) if his increased rating claim were granted.  See 
Dingess/Hartman, 19 Vet. App. at 488.  Any defect in the 
March 2005 letter does not prejudice the veteran in the 
Board's issuance of a final decision of his increased rating 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As will be discussed below, the Board finds that the evidence 
of record does not support a grant of an increased rating for 
the veteran's service-connected right knee disability.  In 
light of this denial, no effective date will be assigned.  
Thus, there can be no possibility of any prejudice to the 
veteran.  

The Court has also held that VCAA notice should be provided 
to a claimant before the initial unfavorable decision on the 
claim by the agency of original jurisdiction (AOJ).  
Pelegrini II.  See also VAOPGCPREC 7-2004 (July 16, 2004) and 
Mayfield v. Nicholson, 444 F.3d at 1333.  In the present 
case, the March 2005 letter was furnished to the veteran 
after the RO's assignment of the compensable rating of 
10 percent in February 2004.  However, the veteran was 
"provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Furthermore, in 
March 2006, the veteran's claim was readjudicated, and a 
supplemental statement of the case was issued.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires a remand to the agency of original jurisdiction.  
Nothing about the evidence or any response to the RO's 
notification suggests that the issue on appeal must be 
re-adjudicated ab initio to satisfy the requirements of the 
VCAA.  

Moreover, the Board finds that the duty to assist provisions 
of the VCAA have been met with respect to the increased 
rating claim on appeal.  All relevant treatment records 
adequately identified by the veteran have been obtained and 
associated with his claims folder.  In addition, the veteran 
was accorded multiple pertinent examinations.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of his increased rating claim.  Under the 
circumstances of this case, additional efforts to assist the 
veteran in accordance with the VCAA would serve no useful 
purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (which holds that strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the veteran has pointed to no 
other relevant evidence which has not been obtained.  In 
fact, in February 2005, the veteran stated that he had no 
further information to submit and asked that his case be sent 
to the Board.  When the veteran withdrew his request for a 
personal hearing in June 2006, he again requested that his 
claims folder be forwarded to the Board for consideration of 
his appeal.  Consequently, the Board will proceed to 
adjudicate the increased rating issue on appeal, based upon 
the evidence currently of record.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Pelegrini II; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Service-Connected Right Knee Disability

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2005).  Initially, by a February 2004 rating action, the RO 
awarded a separate compensable evaluation of 10 percent, 
effective from December 2001, for residuals of a right knee 
injury, to include status post partial medial meniscectomy 
with degenerative joint disease.  

Service medical records reflect treatment in March 1969 for 
complaints of right knee pain after exercising at the end of 
the day for the past two to three years (ever since an 
"injury to . . . knee . . . in [a] cycle accident.")  The 
veteran denied being treated by a physician at the time of 
the accident.  A physical examination conducted in March 1969 
demonstrated good limitation of motion without tenderness.  
The separation examination, which was conducted in August 
1969 demonstrated that the veteran's lower extremities were 
normal.  No right knee pathology was noted at that 
examination.  

According to post-service outpatient treatment records, in 
September and October 1997, the veteran was treated for 
degenerative torn medial meniscus of his right knee which was 
manifested by marked tenderness, giving out, and swelling but 
good motion and medial stability.  Later in October 1997, the 
veteran underwent a partial medial meniscectomy and 
debridement of his medial femoral condyle.  Follow-up 
treatment sessions conducted between November 1997 and 
January 1998 indicated that the veteran's right knee was 
"progressing quite well."  The veteran exhibited good range 
of motion and stability in his right knee.  His ligaments 
were intact.  Only some tenderness and a trace of swelling 
were shown.  

Subsequent medical records dated from January to April 1998 
reflected a worsening of the veteran's right knee 
symptomatology upon his return to work.  Pertinent complaints 
and pathology included pain, swelling, an inability to stand 
for prolonged periods of time, and tenderness over the medial 
joint line.  However, the range of motion of his right knee 
remained good, and the joint was stable.  

In June 1998, the veteran's application for disability 
retirement from his post office job was approved.  In 
November 2002, he underwent a VA examination of his right 
knee.  Despite the veteran's complaints of pain in his right 
knee, a physical examination of this joint demonstrated no 
swelling, erythema, or increased warmth; negative anterior 
and posterior drawer tests; no obvious laxity of the 
ligaments; full extension (to zero degrees); full flexion (to 
140 degrees); a steady gait without the need for an assistive 
device; and healed arthroscopic scars without keloid 
development or adherence to underlying tissue.  X-rays taken 
of this joint showed degenerative arthritis.  The examiner 
diagnosed degenerative joint disease of the right knee with 
chronic pain which was "at least as likely as not . . . 
related to the motorcycle accident [that] he sustained during 
military service."  The examiner further concluded that the 
veteran's right knee disability "may have been aggravated by 
his work at the post office [which required him to] stand . . 
. on his feet, but [this job] probably did not initiate the 
[right knee] injury."  

Based on this in-service, and post-service, evidence, the RO, 
by the February 2004 rating action, assigned a separate 
compensable evaluation of 10 percent, effective from December 
2001, for residuals of a right knee injury, including status 
post partial medial meniscectomy with degenerative joint 
disease.  (A prior rating decision dated in April 1980 had 
granted service connection for residuals of a chip fracture 
of the right tibia and assigned a noncompensable evaluation 
which has remained in effect.)  

As the present appeal arises from an initial rating decision 
which, in essence, established service connection and 
assigned an initial disability rating, the entire period is 
considered for the possibility of staged ratings.  In other 
words, consideration will be given to the possibility of 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2005).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2005).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2005).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  

The veteran's service-connected residuals of a right knee 
injury, to include status post partial medial meniscectomy 
with degenerative joint disease, has been evaluated based 
upon the extent of impairment resulting from symptomatic 
removal of semilunar cartilage.  According to the pertinent 
diagnostic code, evidence of symptomatic removal of semilunar 
cartilage warrants the assignment of a 10 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  A higher 
evaluation cannot be assigned pursuant to this diagnostic 
code.  Id.  

Additionally, the RO has considered evaluation of the 
veteran's service-connected right knee disability under the 
diagnostic codes which rate impairment resulting from 
traumatic arthritis.  In this regard, the Board notes that 
arthritis which is due to trauma and which is substantiated 
by X-ray findings will be rated, by analogy, as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2005).  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Note 1 following Diagnostic 
Code 5003 (2005).  

Normal flexion and extension of the knee joint range from 
140 degrees to zero degrees.  38 C.F.R. § 4.71, Plate II 
(2005).  A compensable rating of 10 percent will be assigned 
with evidence of limitation of flexion of the leg to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2005).  
The next higher evaluation of 20 percent requires evidence of 
limitation of flexion of the leg to 30 degrees.  Id.  The 
highest rating allowable pursuant to this diagnostic code, 
30 percent, necessitates evidence of limitation of flexion of 
the leg to 15 degrees.  Id.  

Limitation of extension of the leg to 10 degrees will result 
in the assignment of a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2005).  The next higher rating 
of 20 percent requires evidence of limitation of extension of 
the leg to 15 degrees.  Id.  A 30 percent evaluation 
necessitates evidence of limitation of extension of the leg 
to 20 degrees.  Id.  A 40 percent rating requires evidence of 
limitation of extension of the leg to 30 degrees.  Id.  The 
highest evaluation allowable pursuant to this diagnostic 
code, 50 percent, necessitates evidence of limitation of 
extension to 45 degrees.  Id.  

Although regulations recognize that a part which becomes 
painful on use must be regarded as seriously disabled, see 
38 C.F.R. §§ 4.40 and 4.45, these provisions are qualified by 
specific rating criteria applicable to the case at hand.  As 
the Board has discussed, evaluation of the veteran's 
service-connected right knee disability requires 
consideration of any associated limitation of motion of this 
joint.  See, 38 C.F.R. § 4.71, Plate II & § 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261 (2005).  Application of the 
precepts enunciated in DeLuca v. Brown, 8 Vet. App. 202 
(1995) requires that problems such as pain on use be 
specifically considered when evaluating the veteran's 
disability.  Specifically, when a Diagnostic Code provides 
for compensation based on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and the examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Id.  See also, 
38 C.F.R. § 4.59 (2005).  

Throughout the current appeal, the veteran has complained of 
chronic right knee pain despite injections.  The veteran's 
description of the symptoms associated with his 
service-connected right knee disability is deemed to be 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Importantly, however, the veteran's description of 
this service-connected disability must be considered in 
conjunction with the clinical evidence of record as well as 
the pertinent rating criteria.  

According to competent medical records received during the 
current appeal, between November 2002 and August 2003, the 
veteran received injections for his recurrent right knee 
pain.  In September 2003, he underwent a right knee 
arthroscopy with resection of the plica as well as a partial 
medial meniscectomy.  There were no complications, and the 
veteran was found to have tolerated the procedure well.  The 
post-operative diagnosis was characterized as degenerative 
joint disease and medial meniscus tear of the right knee.  A 
follow-up treatment session in October 2003 indicated that 
the veteran continued to improve and was "very happy with 
his outcome."  A physical examination conducted on his right 
knee at that time demonstrated full motion and no erythema, 
warmth, or effusion.  

A private physical examination of the veteran's right knee, 
which was subsequently conducted in July 2004, demonstrated 
medial joint line pain, varus/valgus laxity, a range of 
motion from 6 degrees to 145 degrees, and no synovitis, 
effusion, or medial joint line pain.  X-rays showed mild to 
moderate arthritis of the right knee medial compartment as 
well as moderately severe medial joint space narrowing of the 
joint but no significant patellofemoral disease.  Magnetic 
resonance imaging completed on the veteran's right knee at 
that time reflected Grade III-IV chondromalacia of the medial 
femoral condyle as well as a truncated medial meniscus which 
the interpreting physician believed to be post-operative.  

Subsequently, in December 2004 and February 2006, the veteran 
underwent VA examinations of his right knee.  According to 
the reports of these evaluations, the veteran denied constant 
right knee pain and explained that he only experiences pain 
in this joint with excessive use.  In fact, at the February 
2006 evaluation, the veteran admitted that he has had no 
formal medical evaluation or definitive treatment since 2004.  
He denied the need for braces, crutches, or canes and 
acknowledged that his right knee disability does not 
interfere with his daily activities except when he 
"overdoes."  Physical examinations of the veteran's right 
knee demonstrated a normal gait, range of motion from zero 
degrees to 140 degrees, stable ligaments, and no tenderness, 
subluxation, swelling, effusion, deformity, or lateral 
instability.  X-rays taken of the veteran's right knee in 
December 2004 reflected degenerative arthritis, including 
patellofemoral space narrowing.  X-rays taken of his right 
knee in February 2006 confirmed degenerative arthritis 
without any significant change since the December 2004 
radiographic studies.  

As demonstrated by these examinations, the veteran has full 
range of motion of his right knee.  See 38 C.F.R. § 4.71, 
Plate II.  Clearly, therefore, a disability rating greater 
than the 10 percent evaluation currently assigned for his 
service-connected right knee disability cannot be awarded 
based on impairment resulting limitation of motion of the 
joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5260 & 5261 
(2005) (which requires evidence of limitation of flexion of 
the leg to 30 degrees, or limitation of extension of the leg 
to 15 degrees, for the assignment of a 20 percent rating).  

In this regard, the Board has considered the appropriateness 
of separate compensable ratings based upon limitation of 
flexion and limitation of extension of the veteran's right 
knee.  See, VAOPGCPREC 9-2004 (Sept. 2004) (in which the VA 
General Counsel determined that separate ratings may be 
awarded for disability of the same joint based upon findings 
of limitation of flexion and limitation of extension of the 
leg).  Importantly, however, as the Board has discussed in 
this decision, multiple examinations have shown full range of 
motion of the veteran's right knee.  As such, separate 
compensable evaluations, based upon objective findings of 
limitation of flexion and limitation of extension of the 
veteran's right knee are not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 & 5261 (2005).  

Furthermore, the Board acknowledges the veteran's complaints 
of limping and right knee pain on overuse (including 
prolonged standing and walking).  Significantly, however, at 
the February 2006 physical examination completed on the 
veteran's right knee, the examiner concluded that the 
veteran's right knee disability has only a minimal effect on 
his daily activities.  Further, recent examinations of the 
veteran's right knee have demonstrated full range of motion, 
a normal gait, stable ligaments, and no tenderness, 
subluxation, swelling, effusion, deformity, or lateral 
instability.  As such, the Board concludes that the 
10 percent rating currently assigned to the service-connected 
residuals of a right knee injury, to include status post 
partial medial meniscectomy with degenerative joint disease, 
adequately portrays the functional impairment, pain, and 
weakness that the veteran experienced as a consequence of use 
of his right knee.  See DeLuca, 8 Vet. App. at 204-207; see 
also 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5260, 5261 (2005).  

Under these circumstances, therefore, a basis upon which to 
assign an increased disability rating for the 
service-connected residuals of a right knee injury, to 
include status post partial medial meniscectomy with 
degenerative joint disease, which is currently evaluated as 
10 percent disabling, has not been presented.  The veteran's 
appeal must, therefore, be denied.  

The Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the service-connected residuals of 
a right knee injury, to include status post partial medial 
meniscectomy with degenerative joint disease, has resulted in 
marked interference with his employment or require frequent 
periods of hospitalization at any time during the current 
appeal.  The Board acknowledges that, in June 1998, the 
veteran was awarded disability retirement.  However, in 
February 1998, a treating physician expressed his opinion 
that the veteran's right knee disability would not prevent 
him from performing sedentary tasks.  Moreover, at the most 
recent VA examination of the veteran's right knee, which was 
conducted in February 2006, the veteran admitted to not 
having received formal medical evaluation of, or definitive 
treatment for, his right knee since 2004.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  What the veteran has not shown in this case is that 
the service-connected residuals of a right knee injury, to 
include status post partial medial meniscectomy with 
degenerative joint disease, has resulted in unusual 
disability or impairment that renders the criteria and/or 
degrees of disability contemplated in the Schedule 
impractical or inadequate at any time during the current 
appeal.  Accordingly, the Board concludes that consideration 
of the provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.  


ORDER

An initial disability rating greater than 10 percent for the 
service-connected residuals of a right knee injury, to 
include status post partial medial meniscectomy with 
degenerative joint disease, is denied.  


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


